Citation Nr: 1105525	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for stasis dermatitis of the 
feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In October 2010, the Veteran testified at a hearing before the 
Board.  At that time, the Veteran withdrew his appeal regarding 
claims of service connection for chronic obstructive pulmonary 
disease (COPD) and actinic keratoses.  He also submitted a signed 
statement to that effect.  Therefore, the Board finds that the 
appeal of those claims has been withdrawn.  See 38 C.F.R. 
§ 20.204 (2010).

The record was held open for 60 days from the date of the 
hearing.  In November 2010, the Veteran submitted additional 
evidence to the Board in the form of a letter from J.L.M.  The 
Veteran waived review of the newly submitted evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.  In any case, in light of the 
remand, the AOJ will have an opportunity to review the letter.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including:  (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  Id. at 5.

The Board notes that the Veteran's application for benefits, 
received in February 2007, included a claim of service connection 
for a "condition of both feet."  He subsequently filed 
additional claims of service connection for bilateral heel injury 
and bilateral heel calluses.  These claims were denied by the RO 
in January 2009.  Given that the evidence tends to establish that 
the Veteran has stasis dermatitis of the feet and legs, and that 
other possible disabilities involving the same area of the body 
have been addressed by the AOJ, the Board finds that it is 
appropriate to only address the specific claim of service 
connection for stasis dermatitis of the feet that was developed 
for appellate review.


REMAND

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  The Veteran has not yet been 
afforded a VA examination in connection with the claim of service 
connection for stasis dermatitis of the feet.

The Veteran asserts that he injured his heels during basic 
training while stationed in Fort Polk, Louisiana.  Specifically, 
he states that he fell to the ground from a height of eight feet 
while climbing a pole.  The Veteran recalls that he visited sick 
call on several occasions and his heels were x-rayed.  He states 
that he was informed that the x-rays were negative on one 
occasion, but x-rays showed fractured heels on another occasion.  
The Veteran recalls that he experienced swelling in his feet and 
up to his legs after the injury.  He maintains that his stasis 
dermatitis of the feet is related to the in-service injury to the 
heels.  Thus, the Veteran contends that service connection is 
warranted.

The Veteran's service treatment records that are available for 
review provide little information on the circumstances of the 
Veteran's service.  An October 1965 entrance examination and a 
December 1967 separation examination are the only two pieces of 
relevant evidence.  There are no intermittent entries and the RO 
was informed that there are no clinical or hospitalization 
records from Fort Polk when it made a follow-up request in 
October 2009.  Although the skin and feet sections of the 
separation examination were normal, the Veteran did report a 
history of foot trouble that he had not reported on his entrance 
examination.

The Veteran has submitted copies of letters he wrote to his 
family during military service, including from Fort Polk during 
basic training.  He did make note of problems with his ankles and 
knees.  The Veteran also indicated that he went to sick call for 
treatment.  These letters tend to support the view that the 
Veteran did receive treatment involving the legs during basic 
training even in the absence of official service records 
documenting such treatment.

Subsequent to his hearing, the Veteran submitted a November 2010 
letter from his brother-in-law J.L.M.  In the letter, J.L.M. 
recalls visiting the Veteran in Fort Polk after he completed 
basic training.  J.L.M. states that the Veteran was in pain and 
had swelling in both legs up to his knees.  J.L.M. recalls that 
the Veteran was variously told that there were no problems and 
that his heels were broken.  J.L.M. states that the Veteran has 
continued to have increasing difficulties with his feet and 
ankles over the past forty years.

The Veteran is competent to report factual matters of which he 
had first hand knowledge, such as injuring his heels from a fall.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, the Veteran is competent to report symptoms that 
are readily observable to a layperson, such as pain and swelling 
in the feet and legs.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Given the Veteran's seemingly credible 
testimony on the matter, the copies of his letters from service, 
the letter from J.L.M., and the report of foot trouble at his 
separation examination, the Board finds that the incident likely 
occurred and an in-service event is established.

Post-service private treatment records show that the Veteran was 
treated for venostasis dermatitis of the legs in May 1999.  Deep 
vein thrombosis was ruled out on ultrasound.  A May 2007 letter 
from the Veteran's private treating physician, Dr. M.G.H., 
indicates that the Veteran had obvious stasis dermatitis of the 
feet and legs in April 1997.  No medical professional has 
commented on the origin or etiology of the Veteran's stasis 
dermatitis.

In view of the evidence that the Veteran has stasis dermatitis 
(or at least had the disease in the 1990s), the evidence 
establishing an in-service injury, and at least an indication 
that the two may be linked, the Board finds that the claim should 
be remanded for a VA medical examination.  See McLendon , 20 Vet. 
App. at 81.  In addition to identifying any current stasis 
dermatitis of the feet, an opinion should be provided as to 
whether the Veteran has any stasis dermatitis of the feet or legs 
that had its onset during, or is otherwise attributable, to his 
active military service.

It appears that the Veteran receives regular treatment at the VA 
Medical Centers (VAMCs) in Little Rock and North Little Rock, 
Arkansas.  Updated treatment records should be obtained in light 
of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since October 2008) from 
the Little Rock and North Little Rock VAMCs 
and associate the records with the claims 
folder.

2.  Schedule the Veteran for a VA 
examination in conjunction with his claim 
of service connection for stasis dermatitis 
of the feet.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
identify any stasis dermatitis of the feet 
and legs.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has any 
stasis dermatitis that is related to his 
active military service, particularly his 
stated in-service injury described in the 
section above.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service onset.  
All opinions should be set forth in detail 
and explained in the context of the record.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

